Top of Form

EXHIBIT 10.2 

/CurrentDate/

This STOCK AWARD AGREEMENT (“Agreement”) is effective /Grant Date/ (the “Grant
Date”) between MOVADO GROUP, INC. (the “Company”) and the Eligible Person named
in the indicative information below:

Name : /ParticipantName/

Officer Code : /OfficerCode/

Location Code : /LocationCode/

Plan Name : /PlanName/

Grant Date : /GrantDate/

Grant Type : /GrantType/

Awards Granted : /AwardsGranted/

The Compensation Committee of the Company’s Board of Directors (the
“Committee”), acting as the Committee authorized to administer the Movado Group,
Inc. 1996 Stock Incentive Plan (as amended and restated as of April 4, 2013 and
as subsequently amended, the “Plan”), has determined that the purposes of the
Plan will be furthered by granting a stock award to you under the
Plan.  Capitalized terms not otherwise defined herein shall have the meaning
given such terms in the Plan.

In consideration of the foregoing and of the mutual undertakings set forth in
this Agreement, the Company and the Grantee agree as follows.

SECTION 1 Grant of Stock Award.

The Company hereby grants to you an award (the “Award”) for that number of
shares of the Company’s common stock, par value $.01 per share (“Stock”) as
indicated above next to "Awards Granted".

SECTION 2 Vesting

2.1 The Stock shall become fully vested on the third anniversary of the Grant
Date; provided that Grantee shall then be, and since the date hereof
continuously shall have been, a full time employee of the Company or one of its
Affiliates.

2.2 Upon the occurrence of a Change of Control (as defined in the Plan) prior to
the date on which the Stock otherwise shall vest in accordance with Section 2.1
above,  notwithstanding any other provision of the Plan, all unvested shares of
the Stock shall immediately vest.

2.3 If your employment with the Company or any Affiliate of the Company
terminates by reason of your retirement (i) at or after the age of 65 or (ii)
before the age of 65 but at or after age 55, provided that you have been
employed by the Company or any Company Affiliate for at least 10 years and
subject to the approval of the Committee, including any limitations or
conditions the Committee may, in its discretion, impose which are not
inconsistent with the terms of the Plan (such as, without limitation, a covenant
by the you not to compete with the Company), then all unvested shares of Stock
shall immediately become vested. The Committee may in its discretion determine
whether any leave of absence (including short-term or long-term disability or
medical leave) shall constitute a termination of employment for purposes of this
Agreement.

2.4 If your employment with the Company terminates by reason of your (i)
permanent disability (as determined by the Committee) and you have been employed
by the Company or any of its Affiliates for at least 10 years or (ii) death,
then, in either case, all unvested shares of Stock shall immediately become
vested.  

SECTION 3 Non-Transferability.

No right granted to the Grantee under the Plan or this Agreement shall be
assignable or transferable (whether by operation of law or otherwise and whether
voluntarily or involuntarily), other than by will or by the laws of descent and
distribution, except as otherwise permitted under the Plan to a Permitted
Transferee.  

--------------------------------------------------------------------------------

SECTION 4.Right of Discharge Reserved.

Nothing in the Plan or this Agreement shall confer upon the Grantee the right to
continue in the employment of the Company or any of its Affiliates or affect any
right that the Company or such Affiliate may have to terminate the employment of
the Grantee.

SECTION 5 No Shareholder Rights.

No Grantee or other person shall have any of the rights of a shareholder of the
Company with respect to any shares subject to the Award until the date such
shares become fully vested as provided in Section 2 hereof.  Except for the
adjustments made pursuant to the Plan, no adjustment shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such shares have vested.

SECTION 6 Plan Provisions to Prevail.

This Agreement shall be subject to all of the terms and provisions of the Plan,
which are incorporated herein and made a part hereof.  If there is any
inconsistency between any of the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

SECTION 7 Grantee’s Acknowledgments.

By entering into this Agreement you agree and acknowledge that (a) you have
received and read a copy of the Plan and (b) none of the Company, the Company’s
Board of Directors, the Committee, any Affiliate of the Company (including their
respective parents and subsidiaries) and their respective shareholders,
officers, directors, employees, agents and counsel shall be liable for any
action or determination with respect to the Plan or any award granted
thereunder.

SECTION 8 Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent set
forth in this Agreement, the heirs, personal representatives, conservator and
committee of the Grantee.

SECTION 9 Governing Law.

This Agreement shall be governed by the laws of the State of New York applicable
to agreements made to and to be performed entirely within such State.

SECTION 10 Interpretation.

Any dispute regarding the interpretation of this Agreement shall be submitted by
the Grantee or the Company to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the Grantee and the
Company.

SECTION 11 Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed given on the date of delivery or of mailing, and if mailed, shall be
addressed (a) to the Company, as its principal corporate headquarters and (b) to
the Grantee, at the Grantee’s principal residential address last furnished to
the Company.  Notices sent to the Company shall be sent to Movado Group, Inc.,
650 From Road, Ste. 375, Paramus, New Jersey 07652.
Attention:  Secretary.  Either party may, by notice, change the address to which
notice to such party is to be given.

SECTION 12 Discretionary Nature of Plan.

The Plan is discretionary and may be amended, cancelled or terminated by the
Company at any time, in its discretion. The grant of the Award in this Agreement
does not create any contractual right or other right to receive any other awards
under the Plan in the future. Future awards, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Grantee`s employment with the Company.

--------------------------------------------------------------------------------

SECTION 13 Section 409A.

This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Grantee on account of non-compliance with Section 409A of
the Code.

SECTION 14 No Impact on Other Benefits.

The value of the Grantee`s Restricted Stock Units is not part of his or her
normal or expected compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit.

SECTION 15 Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Counterpart signature pages to this Agreement transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.

SECTION 16 Section Headings.

The Section headings contained herein are for convenience only and are not
intended to define or limit the contents of said Sections.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

MOVADO GROUP, INC.

/s/ Timothy Michno

Timothy Michno

Secretary and General Counsel

 

Bottom of Form